REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28th day of August, 2007, by and among Allianz Variable Insurance Products Trust, Allianz Life Insurance Company of New York, and Allianz Life Financial Services, LLC. Funds Available Under the Contracts AZL BlackRock Capital Appreciation Fund AZL BlackRock Global Allocation Fund AZL Boston Company Research Growth Fund AZL DFA Emerging Markets Core Equity Fund AZL DFA Five-Year Global Fixed Income Fund AZL DFA International Core Equity Fund AZL DFA U.S. Core Equity Fund AZL DFA U.S. Small Cap Fund AZL Enhanced Bond Index Fund AZL Federated Clover Small Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MetWest Total Return Bond Fund AZL MFS Investors Trust Fund AZL MFS Mid Cap Value Fund AZL MFS Value Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund AZL Oppenheimer Discovery Fund AZL Pyramis Core Bond Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL T. Rowe Price Capital Appreciation Fund AZL Wells Fargo Large Cap Growth Fund Separate Account Utilizing the Funds Allianz Life of NY Variable Account C Contracts Funded by the Separate Account Allianz Advantage New York Allianz Charter II New York Allianz Connections New York Allianz High Five New York Allianz Index Advantage New York Allianz Opportunity New York Allianz Retirement Advantage New York Allianz Retirement Pro New York Allianz Vision New York Valuemark II Valuemark IV Acknowledged: Allianz Variable Insurance Products TrustAllianz Life Insurance Company of New York By:/s/Mike TanskiBy:/s/ Brian Muench Name:Name: Title:Title: Allianz Life Financial Services, LLC By:/s/Robert DeChellis Name: Title: 16 Effective Date: April 27, 2015
